United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1201
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Robert J. Collins,                      *
                                        *    [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: May 4, 2007
                                Filed: May 29, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Robert Collins pleaded guilty to making a false oath in a bankruptcy proceeding
in violation of 18 U.S.C. § 152(2). Subject to an advisory Guidelines range of 6-12
months in prison, Collins requested probation with 6 months of home detention in
view of his age (63), ill health, and lack of any prior criminal history. Noting the
persistence of Collins’s dishonesty and fraud in this case, as well as his personal
circumstances, the district court1 imposed a sentence of 6 months in prison, 3 years
of supervised release, and restitution of $190,000.

      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
       On appeal, Collins argues that the sentence is unreasonable because the relevant
factors of 18 U.S.C. § 3553(a) indicate a lesser sentence would be sufficient to meet
federal sentencing goals. We conclude, however, that the sentence is not
unreasonable. See United States v. Booker, 543 U.S. 220, 261-62 (2005). The
sentencing transcript reflects that the district court properly considered relevant
sentencing factors in choosing incarceration rather than home detention. See United
States v. Bryant, 446 F.3d 1317, 1319 (8th Cir. 2006).

      Accordingly, we affirm.
                     ______________________________




                                         -2-